



 

Exhibit 10.2
cree_logoa06.jpg [cree_logoa06.jpg]
 
 
 
 
NOTICE OF GRANT
 
 
Participant:
 
Michael McDevitt
Company:
 
Award Number:
 
24
Cree, Inc.
 
Award Plan:
 
2013 Long-Term Incentive Compensation Plan
4600 Silicon Drive
 
Award Type:
 
Performance Units
Durham, NC 27703
 
Grant Date:
 
August 23, 2016
Tax I.D. 56-1572719
 
Performance Period:
 
June 27, 2016 through June 25, 2017



Dear Mike:
I am pleased to inform you that Cree, Inc. (the “Company”) has awarded
Performance Units to you effective September 1, 2016 (the “Grant Date”). This
award is subject to and governed by the terms of the Cree, Inc. 2013 Long-Term
Incentive Compensation Plan (the “Plan”), the terms of the Master Performance
Unit Award Agreement between you and the Company, and this Notice of Grant.


The amount payable to you pursuant to your Performance Units (“D”) will be
determined as the result of A x B x C, where:
•
A equals your Base Salary;

•
B equals your Target Award Level; and

•
C equals the Performance Measurement.

For purposes of the foregoing, except as expressly provided otherwise in this
Notice of Grant, “Base Salary” shall refer to your annual base salary in effect
on the last day of the first fiscal quarter of fiscal year 2017 (“FY17”), as
provided in the Company’s human resources management system, unless your annual
base salary changes after the first fiscal quarter. If your annual base salary
changes after the first fiscal quarter, “Base Salary” will mean the weighted
average annual base salary for the Performance Period determined by multiplying
each annual base salary in effect during the Performance Period by a fraction,
the numerator of which is the number of calendar days in the Performance Period
on which such annual base salary was in effect and the denominator of which is
the number of calendar days in the Performance Period. However, if you are on a
leave of absence (other than a leave of absence where you continue to be paid
your full base salary through the Company’s payroll system, except payments
received under the Company’s short-term disability income protection plan), for
all or part of the Performance Period, your Base Salary will be reduced
proportionately to equate to the base salary applicable to the number of
calendar days you were not on a leave of absence during the Performance Period.


For purposes of the foregoing, your “Target Award Level” is eighty percent (80%)
of your Base Salary.


For purposes of the foregoing, the “Performance Measurement” is a percentage
between 0% and 200% determined by the Compensation Committee of the Company’s
Board of Directors (the “Committee”) after assessing the Company’s performance
against FY17 revenue and non-GAAP operating income targets.


Prior to or at the time of issuance of this Notice of Grant, you will receive
one or more schedules (collectively, the “Schedule”) showing the Performance
Measurement levels for revenue and non-GAAP operating income targets for the
Performance Period. The Performance Measurement for the Performance Period will
be 0% unless the minimum non-GAAP operating income target is achieved.  Provided
that the minimum non-GAAP operating income target is achieved, the Performance
Measurement for the Performance Period will be determined by averaging the
Performance Measurement levels associated with actual revenue and non-GAAP
operating income results for the Performance Period, rounded to the nearest
whole percentage.




--------------------------------------------------------------------------------







Except as provided in the Company's Severance Plan for Section 16 Officers, if
such plan is then in effect, and except as provided below with respect to your
death or LTD Disability (as defined in the Change in Control Agreement between
you and the Company effective December 17, 2012 (the "Change in Control
Agreement")) or a Change in Control (as defined in Section 10(d) of the Change
in Control Agreement), (i) you must be continuously employed by the Company as
the Company's Chief Executive Officer and President through the last day of the
Performance Period to have a right to payment of your Performance Units, (ii)
your Performance Units will not be considered earned until the last day of the
Performance Period, and (iii) if you terminate employment with the Company prior
to the last day of the Performance Period, with or without cause, you will
forfeit your Performance Units.


After the end of the Performance Period, your actual Performance Measurement
will be determined as follows:
Step 1:
The Committee will, in good faith and in its sole discretion, determine the
Company’s actual revenue and non-GAAP operating income results for the
Performance Period (the “Results,” each a “Result”) using competent and reliable
information, including but not limited to audited financial statements, if
available.

Step 2:
The Committee will determine the Performance Measurement for the Performance
Period by averaging the Performance Measurement levels on the Schedule that
corresponds to each Result, rounded to the nearest whole percentage. However, in
the event a Change in Control occurs during the Performance Period, the
percentage for each Result will be no less than 100%.

Notwithstanding the foregoing, in order to ensure that the Company’s best
interests are met, except as specifically provided in the Change in Control
Agreement, the Committee in its discretion may decrease or eliminate the amount
payable pursuant to your Performance Units at any time prior to payment if it
determines in good faith that payment of the full amount otherwise payable
pursuant to the Performance Units is not warranted or appropriate; provided,
however, so long as you are not in breach of your Confidential Information
Agreement (as defined in the Change in Control Agreement), following (i) the
commencement of a tender offer or the Company and another party entering into a
written agreement that contemplates a transaction, the consummation of either of
which would result in a Change in Control as defined in Subsection (a), (b), or
(d) of such definition, or (ii) a Change in Control (including without
limitation a resulting Change in Control described in clause (i)), the Committee
may not decrease or eliminate the amount payable as otherwise determined in
accordance with this Notice of Grant without your prior written consent, except
that this restriction shall cease to apply if the tender offer or the written
agreement is terminated or expires without the occurrence of a Change in
Control.


In connection with the Committee’s determination of the annual revenue and
non-GAAP operating income results for the Performance Period, the Committee
shall (without limiting its authority to apply negative discretion as provided
above) make adjustments that eliminate the effect of any changes or events (each
a “Change”) that occur during such Performance Period and that were not fully
anticipated and/or accurately incorporated into the financial calculations when
the performance targets were determined, where (a) making the adjustment will
improve performance results, and (b) the Change has a material effect on results
under a performance target (determined consistently with past practice), and (c)
the Change comes within one or more of the following categories (determined
consistently with past practice, to the extent applicable): (1) changes in
corporate or capital structure, including but not limited to debt or equity
offerings, mergers, acquisitions or divestitures; or (2) other unusual or
nonrecurring events.


If prior to settlement of your Performance Units, the Company terminates your
employment on account of your LTD Disability or you die, you or your beneficiary
will receive payment under your Performance Units as otherwise determined in
accordance with this Notice of Grant as if you had remained employed through the
payment date for your Performance Units. However, in such event your Base Salary
will be proportionally reduced based on the number of calendar days you were
employed by the Company and not otherwise on leave of absence as provided above
during the Performance Period.











--------------------------------------------------------------------------------





If there is a Change in Control and you remain continuously employed by the
Company through the end of the Performance Period, but your employment
terminates In Connection with a Change in Control upon or after the end of the
Performance Period but prior to the payment date under your Performance Units,
you will be entitled to payment under your Performance Units as otherwise
determined in accordance with this Notice of Grant. However, if there is a
Change in Control and your employment terminates prior to the end of the
Performance Period, you will not be entitled hereunder to a payment under your
Performance Units. “In Connection with a Change of Control” will have the same
meaning as in Section 10(i) of the Change in Control Agreement.


In general, payment under your Performance Units will be made as soon as
practicable after the end of the Performance Period and, in any event, will be
made no later than (i) the end of the second fiscal quarter following the end of
the Performance Period or, if earlier, (ii) the 15th day of the third month
after the later of the end of the Company's tax year in which the Performance
Period ends or the end of your tax year in which the Performance Period ends.
However, if payment becomes due under your Performance Units on account of your
death or LTD Disability, payment will be made no later than the 15th day of the
third month after the later of the end of the Company’s tax year in which your
death or LTD Disability, as applicable, occurs or the end of your tax year in
which your death or termination of your employment on account of LTD Disability,
as applicable, occurs. Alternatively, in the event a Change in Control occurs
prior to the payment date of your Performance Units, any payment that becomes
due under your Performance Units will be made no later than the 15th day of the
third month after the later of the end of the Company’s tax year in which the
Change of Control occurs or the end of your tax year in which the Change of
Control occurs.


This award is intended to fulfill any and all agreements, obligations or
promises, whether legally binding or not, previously made by the Company or any
Employer under the Plan to grant you Performance Units or to provide you annual
incentive compensation for the Performance Period. By signing below, you accept
such award, along with all prior awards received by you, in full satisfaction of
any such agreement, obligation or promise. By signing below, you expressly
acknowledge that you are not a participant in or entitled to a payment under the
Management Incentive Compensation Plan.


Nothing in this Notice of Grant or the Master Performance Unit Award Agreement
is intended to modify or amend the Change in Control Agreement, including but
not limited to your right to receive the payment specified in Section 8(a)
thereof in accordance with the terms and conditions of the Change in Control
Agreement






Date: August 23, 2016
For Cree, Inc.
 
Accepted and agreed to:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
/s/ Charles M. Swoboda
 
By:
 
/s/ Michael McDevitt
 
 
Charles M. Swoboda
 
 
 
Michael McDevitt
 
 
Chairman, President and Chief Executive Officer
 
 
 
 
















